ORDER
PER CURIAM.
Michael Frank (plaintiff) appeals from a judgment entered by the Circuit Court of the City of St. Louis in favor of Timothy Noble (defendant) on plaintiffs claim for breach of contract. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. Because an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.